Wahls, J.
(dissenting). I respectfully dissent. I believe that, under the clear language of MCL 205.94(g); MSA 7.555(4)(g), the service plaintiff performs with its equipment "transform[s], alter[s], or modif[ies] the property so as to place it in a different . . . character.” Id. Words and phrases in a statute are to be given their plain and ordinary meaning. Panich v Iron Wood Products Corp, 179 Mich App 136, 141; 445 NW2d 795 (1989). Dictionary definitions may be helpful in construing statutory language according to its common and approved usage. K mart Corp v Dep’t of State, 127 Mich App 390, 395; 339 NW2d 32 (1983). "Character” is defined as "the combination of qualities or features that distinguishes one . . . thing from another.” The American Heritage Dictionary of the English Language (1973).
In the present case, sediment deposits in the piping owned by plaintiff’s customers are not parts of the piping itself. However, the definition of character is broad and includes distinguishing "qualities.” Here, two pieces of pipe that differ only in the presence of sediment in one have distinctive qualities, the clean pipe being, for ex*347ample, more efficient in transporting oil or maintaining its purity. Plaintiffs service transforms, alters, or modifies the character of its customers’ property. I would reverse.